 
 
I 
111th CONGRESS
1st Session
H. R. 379 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mrs. Blackburn (for herself, Mr. Wamp, Mr. Hensarling, Mr. Wilson of South Carolina, Mr. Brown of South Carolina, Mr. Posey, Mr. Broun of Georgia, Mr. Daniel E. Lungren of California, Mr. Gingrey of Georgia, Mr. Olson, Mr. Culberson, Mr. Bartlett, Mr. Burton of Indiana, Mr. Kline of Minnesota, Mr. Akin, Mr. Garrett of New Jersey, Mr. Westmoreland, Mr. Gohmert, Mr. Paul, Mrs. Bachmann, Mrs. Schmidt, Mr. Neugebauer, and Mr. McHugh) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to ensure that all taxpayers have the ability to deduct State and local general sales taxes. 
 
 
1.Short titleThis Act may be cited as the State and Local Sales Tax Deduction Expansion Act of 2009. 
2.Ensure Taxpayers’ Ability to Deduct State and local general sales taxes 
(a)In generalSubsection (a) of section 164 of the Internal Revenue Code of 1986 (relating to general rule) is amended by inserting after paragraph (5) the following new paragraph: 
 
(6)State and local general sales taxes.. 
(b)Conforming amendments 
(1)Paragraph (5) of section 164(b) of such Code (relating to general sales taxes) is amended— 
(A)by striking subparagraphs (A) and (I), and 
(B)by redesignating subparagraphs (B) through (H) as subparagraphs (A) through (G), respectively. 
(2)Subparagraph (C) of section 164(b)(5) of such Code (as redesignated by paragraph (1)) is amended by striking subparagraph (C) and inserting subparagraph (B). 
(3)Clause (ii) of section 164(b)(5)(D) of such Code (as redesignated by paragraph (1)) is amended by striking this paragraph and inserting subsection (a)(6). 
(4)Clause (i) of section 164(b)(5)(G) of such Code (as redesignated by paragraph (1)) is amended by striking this paragraph in the matter preceding subclause (I) thereof and inserting subsection (a)(6). 
(5)Clause (ii) of section 56(b)(1)(A) of such Code is amended by striking or (3) of section 164(a) or clause (ii) of section 164(b)(5)(A) and inserting (3), or (6) of section 164(a).  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
 
